               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             8:19-CR-51

vs.
                                                  TENTATIVE FINDINGS
JOSE SANTOS-ZEPEDA,

                   Defendant.

      The Court has received the presentence investigation report and
addendum in this case. The defendant has filed a "motion for deviation or
variance" that also contains an objection to the presentence report. Filing 117.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing Guidelines to
      the extent permitted and required by United States v. Booker, 543 U.S.
      220 (2005) and subsequent cases. In this regard, the Court gives notice
      that, unless otherwise ordered, it will:

      (a)   give the advisory Guidelines respectful consideration within the
            context of each individual case and will filter the Guidelines' advice
            through the 18 U.S.C. § 3553(a) factors, but will not afford the
            Guidelines any particular or "substantial" weight;

      (b)   resolve all factual disputes relevant to sentencing by the greater
            weight of the evidence and without the aid of a jury;
     (c)   impose upon the United States the burden of proof on all
           Guidelines enhancements;

     (d)   impose upon the defendant the burden of proof on all Guidelines
           mitigators;

     (e)   depart from the advisory Guidelines, if appropriate, using pre-
           Booker departure theory; and

     (f)   in cases where a departure using pre-Booker departure theory is
           not warranted, deviate or vary from the Guidelines when there is
           a principled reason justifying a sentence different than that called
           for by application of the advisory Guidelines, again without
           affording the Guidelines any particular or "substantial" weight.

2.   The defendant has filed a "motion for downward deviation or variance"
     (filing 117) that the Court understands to be a motion for variance. See
     United States v. Lozoya, 623 F.3d 624, 625-26 (8th Cir. 2010). He asks
     the Court to vary downwards from the Guidelines range based on his age
     and the sentence imposed on one of his co-defendants. Filing 117 at 3-4.
     The Court will resolve that motion at sentencing.

     Despite not filing a separate objection to the presentence report, the
     defendant's motion also argues that the defendant should receive a
     mitigating role adjustment pursuant to U.S.S.G. § 3B1.2, which
     "provides a range of adjustments for a defendant who plays a part in
     committing the offense that makes him substantially less culpable than
     the average participant in the criminal activity." Id., cmt. n.3(A), see
     filing 117 at 2-3. The defendant bears the burden of proving that he is
     entitled to a mitigating role adjustment. United States v. Salazar-


                                    -2-
     Aleman, 741 F.3d 878, 880 (8th Cir. 2013). Specifically, it is the
     defendant's burden to establish his mitigating role both "by comparison
     with other participants and by comparison with the offense for which he
     or she is accountable." United States v. Ramirez-Maldonado, 928 F.3d
     702, 708 (8th Cir. 2019), cert. denied sub nom. Llamas-Delgado v. United
     States, No. 19-5983, 2019 WL 5150731 (U.S. Oct. 15, 2019). The Court
     must consider, among other things,


                 (i) the degree to which the defendant understood the
           scope and structure of the criminal activity;
                 (ii) the degree to which the defendant participated in
           planning or organizing the criminal activity;
                 (iii) the degree to which the defendant exercised
           decision-making authority or influenced the exercise of
           decision-making authority;
                 (iv) the nature and extent of the defendant's
           participation in the commission of the criminal activity,
           including the acts the defendant performed and the
           responsibility   and   discretion   the   defendant   had   in
           performing those acts; [and]
                 (v) the degree to which the defendant stood to benefit
           from the criminal activity.


     § 3B1.2 cmt. n.3(C). Mindful of those considerations, the Court will
     resolve the defendant's objection at sentencing.

3.   Except to the extent, if any, that the Court has sustained an objection,
     granted a motion, or reserved an issue for later resolution in the



                                     -3-
     preceding paragraph, the parties are notified that the Court's tentative
     findings are that the presentence report is correct in all respects.

4.   If any party wishes to challenge these tentative findings, that party
     shall, as soon as possible (but in any event no later than three (3)
     business days before sentencing) file with the Court and serve upon
     opposing counsel an objection challenging these tentative findings,
     supported by a brief as to the law and such evidentiary materials as are
     required, giving due regard to the local rules of practice governing the
     submission of evidentiary materials. If an evidentiary hearing is
     requested, such filings should include a statement describing why a
     hearing is necessary and how long such a hearing would take.

5.   Absent timely submission of the information required by the preceding
     paragraph, the Court's tentative findings may become final and the
     presentence report may be relied upon by the Court without more.

6.   Unless otherwise ordered, any objection challenging these tentative
     findings shall be resolved at sentencing.

     Dated this 6th day of December, 2019.


                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                     -4-
